DETAILED ACTION
This Office Action is in response to the Election and Amendment filed on June 21, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 (and new claims 21-26) in the reply filed on June 21, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey et al. (WO 2019/168541 A1).
In re claim 1, Dewey et al. shows (figs. 1A-1B) a memory array comprising: a first channel region (115A) over a semiconductor substrate; a first epitaxial region (111) electrically coupled to the first channel region; a second epitaxial region (112) directly over the first epitaxial region in a direction perpendicular to a major surface of the semiconductor substrate; a dielectric material (180) between the first epitaxial region and the second epitaxial region, wherein the second epitaxial region is isolated from the first epitaxial region by the dielectric material; a gate dielectric (140) surrounding the first channel region; and a gate electrode (150) surrounding the gate dielectric.
In re claims 2, 4, 6, and 7, Dewey et al. shows (figs. 1A-1B) the remaining elements of the claims including a second channel region directly over the first channel region in the direction perpendicular to the major surface of the semiconductor substrate. A distance between the second epitaxial region and the semiconductor substrate is greater than a distance between the first epitaxial region and the semiconductor substrate, and wherein a length of the second epitaxial region is less than a length of the first epitaxial region. The gate dielectric comprises a ferroelectric material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (WO 2019/168541 A1) in view of Chang et al. (US 8,785,981 B1).
In re claim 8, Dewey et al. shows (figs. 1A-1B) a semiconductor device comprising: a first channel region (115A) over a semiconductor substrate; a second channel region (115B) directly over the first channel region in a vertical direction; a first gate structure (150) surrounding the first channel region and the second channel region; a first source/drain region (111) electrically coupled to the first channel region; and a second source/drain region (112) electrically coupled to the second channel region and isolated from the first source/drain region, wherein a first dielectric material (180) extends between the first source/drain region and the second source/drain region. Dewey does not specifically disclose additional elements of the device or a completed device and therefore does not disclose a third channel region. This third channel region would be considered a “duplicate part.” It would have been obvious to one of ordinary skill in the art to use three, four, etc., channel regions since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also MPEP 2144.04 VI. (B). 
	Even if such is not the case, Chang et al. shows (figs. 3A-3B) a device comprising a first channel region (120N; fig. 3B) over a semiconductor substrate; a second channel region (120N; fig. 3B) directly over the first channel region in a vertical direction and a third channel region (also 120N along line D – D’; fig. 3A) adjacent the first channel region in a horizontal direction;  a first source/drain region (120P1) electrically coupled to the first channel region and the third channel region; and a second source/drain region (120P2) electrically coupled to the second channel region. With this configuration, a completed device is formed having high density. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the semiconductor device of Dewey by adding additional channel regions in the horizontal direction as taught by Chang to form a completed device having high density.
	In re claims 9-14, the combination of Dewey and Chang disclose the remaining elements of the claims.

In re claim 21, Dewey et al. shows (figs. 1A-1B) a semiconductor device comprising: a plurality of nanostructures on a semiconductor substrate, the nanostructures comprising a first semiconductor material, the nanostructures comprising a first nanostructure (115A), and a third nanostructure (115B) on the first nanostructure in a direction perpendicular to the major surface of the semiconductor substrate; a first gate structure (150) surrounding the first nanostructure and the third nanostructure; a first source/drain region (111) extending from the first nanostructure; and a second source/drain region (112) extending from the third nanostructure, wherein the second source/drain region is isolated from the first source/drain region. Dewey does not specifically disclose additional elements of the device or a completed device and therefore does not disclose a second nanostructure adjacent the first nanostructure in a direction parallel to a major surface of the semiconductor substrate. This second nanostructure would be considered a “duplicate part.” It would have been obvious to one of ordinary skill in the art to use three, four, etc., nanostructures since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also MPEP 2144.04 VI. (B). 
	Even if such is not the case, Chang et al. shows (figs. 3A-3B) a device comprising a first nanostructure (120N; fig. 3B) over a semiconductor substrate; a third nanostructure (120N; fig. 3B) directly over the first channel region in a vertical direction and a second nanostructure (also 120N along line D – D’; fig. 3A) adjacent to the first nanostructure in a direction parallel to a major surface of the semiconductor substrate. 
With this configuration, a completed device is formed having high density. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the semiconductor device of Dewey by adding additional nanostructures in the direction parallel to a major surface of the semiconductor substrate as taught by Chang to form a completed device having high density.
In re claims 22-26, the combination of Dewey and Chang disclose the remaining elements of the claims.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US Pub. 2021/0398989 A1), Xie (US Pub. 2019/0081155 A1), Frougier (US Pub. 2019/0058052 A1), and Hong (CN 11-2310083 A) disclose various elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815